Opinion by
Rice, P. J.,
This libel was filed in the county where the parties resided when the alleged cause for divorce arose, and where the defendant still resides, and the subpcena was served upon him. The fact that the petitioner was compelled to go elsewhere in order to earn a living, she not having any other residence in this state outside of the domicil of her husband, was not sufficient to prevent the court from taking jurisdiction. The majority of this court are of opinion that the case was correctly decided for the reasons given by the learned president judge of the 45th district specially presiding.
The order is affirmed and the appeal dismissed.